DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-13, 15-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 20200028946 A1) in view of Lyon et al. (US 20130065584 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the method of claim 1.

Regarding claim 4, method of claim 4 is performed by the apparatus of claim 13.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 13 (apparatus) for the method of claim 4.

Regarding claim 5, method of claim 5 is performed by the apparatus of claim 14.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 14 (apparatus) for the method of claim 5.

Regarding claim 6, method of claim 6 is performed by the apparatus of claim 15.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 15 (apparatus) for the method of claim 6.

Regarding claim 7, method of claim 7 is performed by the apparatus of claim 16.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 16 (apparatus) for the method of claim 7.

Regarding claim 8, method of claim 8 is performed by the apparatus of claim 17.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 17 (apparatus) for the method of claim 8.

Regarding claim 9, method of claim 9 is performed by the apparatus of claim 18.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 18 (apparatus) for the method of claim 9.

Regarding claim 11, the combination of Vora and Hajimiri teaches previous claim.  The combination further teaches the method of claim 1, wherein the information comprises at least one of: a instrument identifier, measurement data obtained by the instrument, timestamp information, and a parameter of the instrument (Vora, Fig. 1 and Par. 119, sensor measurements (measurement data)).

Regarding claim 12, Vora teaches an information handling device (Vora, Fig. 1, device 100) for transferring information (Vora, Fig. 1 and Par. 119, sensor measurements and/or event reports (i.e. information) via message 190) from at least one instrument (Vora, Fig. 1, sensor subsystem 130 and Par. 118) to an application running on a central device (Vora, Fig. 1, server system 150 and Par. 420), comprising: a processor (Vora, Fig. 1 and Par. 420); and a memory device that stores instructions executable by the processor (Vora, Fig. 1 and Par. 421) to: establish a central protocol structure (Vora, Fig. 2), wherein the establishing comprises defining a unique central protocol structure (Vora, Fig. 2 and Par. 116, format defined by a messaging protocol) for a system (Vora, Fig. 1, system 100) comprising the at least one instrument and the application (Vora, Fig. 1, sensor 130 (instrument) and server system 150 (application)), wherein the central protocol structure defines a format for information transmitted (Vora, Fig. 3A, steps 310-134 and Par. 125, sensor measurement (i.e. information))  utilizing the central protocol structure (Vora, (Vora, Pars. 268-269, using/utilizing UDP transport protocol), 
wherein the central protocol structure is customized (Vora, Fig. 2) for a transfer of information between the at least one instrument to the application (Vora, Fig. 3A, steps 312-134 and Par. 125, sensor 130 (instrument) and server system 150 (application))  and identifies information transmitted in each data packet of the central protocol structure (Vora, Fig. 3A, step 318 and Par. 125,  identify one or more of the predefined report identifiers or the predefined event identifiers contained in a payload of the inbound (transmitted) message); -4-Atty. Docket No. P2019-0104-USO2 (27441.597)
receive, at the application and over a (Vora, Fig. 3A, step 316, the target computing device (e.g., server system) receives an inbound message via the wireless communications interface & Par. 184, communication over a reliable transport channel); and
perform, within the application, an action with respect to the information within the application, wherein the performing comprises deciphering, at the application, the information contained within the broadcast packet utilizing the format of in view of the central protocol structure (Vora, Fig. 4 and Par. 238, the target computing device (e.g., server system) decodes the encoded data contained in the payload by applying the schema indicated by the serialization identifier, including deserializing the encoded data for each inbound message).
, wherein the broadcast packet is broadcast regardless of whether the application received the broadcast packet (Vora, Pars. 268-269, UDP transport protocol (i.e. UDP transport protocol being used for transmit or broadcast packet) which does not require sending transport-layer acknowledgments to sender (i.e. regardless of whether the application received the broadcast packet).
However, Vora does not specifically teach the byte array/structure of the payload as taught above is a location of each data packet within the central protocol structure. Vora also does not specifically teach the communication as taught above is a short-range.
Lyon teaches location of each (first or second or third) beacon message (i.e. data packet) within the protocol data unit (PDU) (Lyon, Fig. 7 and Pars. 53-56).  Lyon also teach the wireless communication uses short wavelength radio transmission (Lyon, Pars. 19-21).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lyon into Vora to wirelessly communicate plural/group beacon of messages/packet data in the PDU.

Regarding claim 13, the combination of Vora and Lyon teaches previous claim.  The combination further teaches the information handling device of claim 12, wherein the information is dynamically updated as the at least one instrument changes data (Vora, Par. 289).

Regarding claim 15, the combination of Vora and Lyon teaches previous claim.  The combination further teaches the information handling device of claim 12, wherein the application receives the information without connecting to the at least one instrument (Vora, Par. 184).

Regarding claim 16, the combination of Vora and Lyon teaches previous claim.  The combination further teaches the information handling device of claim 12, wherein the formatting the information comprises serializing the information into byte data per the format defined by the central protocol structure (Vora, Fig. 7B and Par. 277).
. 
Regarding claim 17, the combination of Vora and Lyon teaches previous claim.  The combination further teaches the information handling device of claim 16, wherein the deciphering comprises de-serializing the information per the format defined by the central protocol structure (Vora, Fig. 7B and Par. 274-277, Serialization is also called marshalling. The opposite operation, extracting a data structure from a series of bytes, is deserialization (unmarshalling)). 

Regarding claim 18, the combination of Vora and Lyon teaches previous claim.  The combination further teaches the information handling device of claim 12, wherein the central protocol structure comprises an encrypted protocol buffer (Vora, Fig. 1 and Par. 117, buffer 122A of storage machine 114) that encrypts information transmitted utilizing the central protocol structure (Vora, Fig. 5 and Par. 165, 170); and wherein the performing comprises decrypting the information (Vora, Par. 159).

Regarding claim 21, product of claim 21 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the product of claim 21.

Regarding claim 22, the combination of Vora and Lyon teaches previous claim.  The combination further teaches the method of claim 1, wherein the defining comprises utilizing a known wire protocol and customizing the known wire protocol for the system (Vora, Fig. 4 and Par. 238).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 20200028946 A1) in view of Lyon et al. (US 20130065584 A1) and in view of Cordeiro et al. (US 20150319555 A1).

Regarding claim 2, the combination of Vora and Lyon teaches previous claim.
However, the combination fails to teach the method of claim 1, wherein the short-range wireless communication channel uses UHF radio waves. 
Cordeiro teaches the wireless technology standard for exchanging data over short distances using short-wavelength UHF radio waves in the industrial (Cordeiro, Fig. 1 and Par. 15).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cordeiro into the combination of Vora and Lyon to wirelessly communicate in high speed communication.


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Vora et al. (US 20200028946 A1) in view of Lyon et al. (US 20130065584 A1) and in further view of Lee et al. (US 20210266805 A1).

Regarding claim 3, method of claim 3 is performed by the apparatus of claim 19.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 19 (apparatus) for the method of claim 3.

Regarding claim 19, the combination of Vora and Lyon teaches previous claim.
However, the combination fails to explicitly teaches claim 19.
Lee teaches the information handling device of claim 12, wherein the wireless communication channel comprises a Bluetooth® communication channel (Lee, Pars. 109-110) and the broadcast packet comprises an advertising packet (Lee, Pars. 109-110).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee into the combination of Vora and Lyon for low power consumption.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Vora et al. (US 20200028946 A1) in view of Lyon et al. (US 20130065584 A1) and in further view of Batra et al. (US 20170374533 A1).

Regarding claim 10, the combination of Vora and Lyon teaches previous claim.
However, the combination fails to teach the method of claim 1, wherein the application receives information from a number of instruments, wherein the number of instruments the application can receive information from at a single time is greater than 20 instruments.
Batra teaches the broadcasting device may broadcast data to an unlimited number of scanners (Batra, Fig. 1 and Par. 28).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Batra into the combination of Vora and Lyon to allow unlimited number of scanners communicate with the broadcasting device.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 20200028946 A1) in view of Lyon et al. (US 20130065584 A1) and in further view of Hajimiri et al. (US 10827324 B1).

Regarding claim 14, the combination of Vora and Lyon teaches previous claim.
However, the combination does not specifically teach claim 14.
Hajimiri teaches the combination further teaches the information handling device of claim 12, wherein the performing an action comprises displaying the information (Hajimiri, Fig. 1 and display (Col. 6 Lines 1-15, sensor measurement is received and used by the management server 140 to determine and display) and wherein the information displayed within the application is dynamically updated as the information is dynamically updated (Hajimiri, Fig. 1 and (Col. 5 Lines 40-60, sensor measurements at regular intervals of time (e.g., every N seconds or minutes)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hajimiri into the combination of Vora and Lyon to wirelessly communicate in high speed communication.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Vora et al. (US 20200028946 A1) in view of Lyon et al. (US 20130065584 A1) and in further view of Kuempel et al. (US 20140314921 A1).

Regarding claim 20, the combination of Vora and Lyon teaches previous claim.
However, the combination fails to teach the information handling device of claim 12 wherein the instrument is configured for testing a quality of a sample of water. 
Kuempel teaches detect/monitory device 10/212 (i.e. instrument) (Figs. 1-2) comprising a quality sensor 115 that senses (i.e. detects or test) a water quality (Kuempel, Fig. 2 and Pars. 34, 36-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kuempel into the combination of Vora and Lyon to provide an automated remote water quality monitoring system.


Response to Arguments
Applicant's arguments with respect to claims 1, 12 and 21 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648 
5/23/2022